Hill, J.
1. A deed of conveyance to certain realty, upon a valuable consideration, properly executed and recorded, lias priority over an older unrecorded deed of which the grantee in the younger deed had no notice at the time the deed to him was executed. Rowe v. Henderson Naval Stores Co., 139 Ga. 318 (77 S. E. 17).
2. “Executors, administrators, guardians, and trustees are authorized to sell and convey property by attorneys in fact, in all cases where they may lawfully sell and convey in person.” Civil Code (1910), § 3572. Accordingly, where a testator by his will gave his executors authority to sell privately or publicly, with or without an order of court, “just as they may think proper and best to accomplish the purposes hereinbefore declared, all or any portion of my estate,” (among the purposes being the preserving and increasing of the value of the testator’s estate during the widow’s lifetime), and the executor gave a power of attorney to an attorney in fact, properly executed and recorded, authorizing the attorney in fact to sell, convey, and make titles for the executor to the lands in controversy in the 'instant case, and the attorney in fact did exercise such power and executed deeds to the land in controversy for the executor, such power will be held to have been properly exercised, in the absence of proof to the contrary; and such a deed would convey the legal title to the grantee. See Scales v. Chambers, 113 Ga. 920, 922 (39 S. E. 396).
(a) Though the grantee in the deed paid no money for the land, yet as it was conveyed to him for certain services performed by him as a real estate agent for the executors in selling- other lands for them, this would constitute a valuable consideration for the deed.
3. Prior possession of land is not notice to a purchaser. Possession of real property which will charge a purchaser with notice is possession at the time the purchaser obtains his title. See Cogan v. Christie, 48 Ga. 585; Hamilton v. Williford, 90 Ga. 210 (15 S. E. 753).
4. The evidence authorized the court to enter judgment in favor of the plaintiff against the defendant for the land described in the pleadings.

Judgment affirmed:


All the Justices concur, except Fish, C. J., absent.